SIMPSON, J.
dissenting).- — The lands in question were originally the property of Judge Darden, the husband of complainant, and when sold under a mortgage were bought by complainant, or for her; the legal title being held by Hyde for her, to be conveyed when she paid for the lands. It is not shown that complainant had any independent means with which to pay for the lands, but the payments which were made on the pur*381chase price were made partly from a sale of a portion of the lands, and partly by the husband from the proceeds of crops raised on the lands. The evidence does not definitely show just how the lands were held and cultivated by Judge Darden in his lifetime, but simply that he ivas running the place, that it was not rented to him, that he disposed of the crops and paid no rent, that he owned the stock and farming implements, and that at the time the lands were conveyed by Hyde to Schuessler the land debt had been reduced from $20,000 to $9,000. The debt in dispute consists of advances made in supplies to Judge Darden during his life, and when he died he left no estate, except the stock and farming implements, which were retained by the complainant, without any administration, and the balance due on the supply account was charged to complainant, and carried forward from yeár to year on her account, which was presented yearly, without any objection on her part as to this item, but under her direction the yearly proceeds of crops were applied generally to the account. At the time the mortgage was made-to Schuessler it does not appear distinctly that any specific objection was made to including therein the old debt, but the complainant objected to including all of the lands, saying that Schuessler was amply secured by the previous mortgage; but Schuessler stated that he could not lend the $3,000 unless the old debt was included and all the lands conveyed. The papers were so written, and the complainant took the papers home for examination before signing the same. If the farming operations on his wife’s lands were conducted by Judge Darden as the agent of his Avife, then the debt made for necessary supplies in order to conduct that business was the debt of the complainant. If, on the other hand, he was conducting the business on his own account and the crops belonged to him, then the *382party making the advances would have an equitable right to demand that the proceeds of said crops should be applied to the payment of his debt and not diverted to the lifting of a lien from his wife’s lands. — Kelly v. Connell, Green & Co., 110 Ala. 543, 18 South. 9; Wood & Son, et al. v. Riley, 121 Ala. 100, 25 South. 723; Watts, et al. v. Burgess, 131 Ala. 333, 30 South. 868. So the assumption by complainant of the debt which had been made by her husband had equitable considerations connected with it, which differentiate it from the case of a bare assumption of the debt of another, in which she had no interest.
Usury is the charging of more than the legal rate of interest for the use of the money loaned, and, while the courts will sift every transaction, whatever may be the terms of the contract, and, if it is ascertained that it contains a mere shift or device to cover a real intent to receive more than legal interest for the use of the money, the contract will.be declared usurious, yet it is settled in this state that a party may make a reasonable charge for advancing his. money to another.' — Brown v. Harrison & Robinson, 17 Ala. 774; Smiley & Riley v. Lyon & Baker, 18 Ala. 552, 556; Dozier v. Mitchell, 65 Ala. 511, 518; Uhlfelder v. Cartel's Adm’r., 64 Ala. 527; Woolsey & Sons v. Jones & Bro., 84 Ala. 88, 91, 4 South. 190; Harmon v. Lehman, Durr & Co., 85 Ala. 379, 392, 5 South. 197, 2 188, 196, 197; Cockle et al. v. Flack et al., 93 U. S. 344, 23 L. Ed. 949; 7 Wait’s Actions and Defenses, 622; Nourse v. Prime el al., 7 Johns. Ch. (N. Y.) 69, 11 Am. Dec. 403. The reasoning of the New York Court of Appeals seems to be in line with that of our own court, when it holds that “a loan is not rendered per se usurious from the fact that the lenders exacted as a condition of making the loan, that the borrower should secure to them the payment of a subsisting and genuine *383debt due them from a third person.” — Valentine v. Conner, 40 N. Y. 248, 100 Am. Dec. 476. It is true that a different view has been taken by the Supreme Court of North Carolina, where the agreement was to take out a policy of life insurance (Miller v. Life Ins. Co., 118 N. C. 612, 24 S. E. 484, 54 Am. St. Rep. 741), yet, in addition to the fact that the decisions are not harmonious on that particular phase of the case (29 Am. & Eng. Ency. Law) [2d Ed.] 510), and that the court, .in that case, was in error in holding that because, in its opinion, the debt was otherwise amply secured, the lender did not have the right to demand the additional security of a life policy, before lending the money, there were, as before stated, in the present case equitable considerations which were not presented in that one. So, as held in all of the cases, the question recurs, was the assumption of the former debt a mere shift or device to receive more than the legal interest for the use of the money ? In the present case it cannot be said that that was the case. It was the desire to secure a debt which was justly due for goods sold, from which the complainant had, at least in part, reaped the benefit and had recognized it as her debt, from year to year, as she was purchasing supplies and receiving statements of her account.
I cannot agree that the contract was usurious; and the next question which presents itself is whether or not the assumption of the debt of another was supported by a consideration, within the statute of frauds. In addition to the equitable considerations before alluded to, it may be remarked that the register, in his reporl, found that said debt was assumed by the complainant “for a consideration,” so that his report, which stands as the verdict of a jury, has ascertained that there was a consideration for the assumption of said debt, and, as will be seen hereafter, his conclusion was supported by the *384evidence. The statute of frauds does not concern itself about the adequacy of the consideration, but only requires that there shall be a consideration.- — Bolling v. Manchus, 65 Ala. 558, 562; Moog v. Strang, 69 Ala. 98, 102; Rutledge’s Adm’r v. Townsend, Crane & Co., 38 Ala. 706, 718; Browne on Stat. Frauds (5th Ed.) § 189. Besides the equitable considerations, the agreement to advance the money was a consideration, and, as intimated in the case of Cockle v. Flack, supra, by the Supreme Court of the United States, the defendant, Schuessler, not being in the business of lending money, but only doing it incidentally in his business of selling merchandise and securing debts due for the same, furnishes an additional reason for holding that the agreement to advance the money and give 15 years’ time for its payment was a real, substantial consideration for the assumption of the debt. Schuessler was not under any obligation to advance the money, and he had a right to demand a consideration for doing so. The complainant could have assumed the payment of the debt for the consideration of $5, if she had chosen so to do, and, if fairly made, it would have been as valid as if the consideration had been greater. The transaction, then, was not subject to the plea of the statute of frauds.
Section 2529 of the Code of 3896, prohibiting the wife from becoming surety for the husband, has no bearing upon this case, as the complainant’s husband was dead at the time she assumed the debt. She was not a married woman, but a feme sole, and the transaction was not governed by either the letter or the spirit of said, section.
I think the decree of the chancellor should be affirmed.